                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        MARK MAHON,
                                   6
                                                                                         SCHEDULING ORDER AND ORDER REGARDING
                                                              Plaintiff,
                                   7                                                     MOTION FOR LEAVE TO AMEND COMPLAINT
                                        v.
                                   8
                                        MAINSAIL LLC, ET AL.,                             Case No. 20-cv-01523-YGR
                                   9
                                                              Defendants.
                                  10
                                        v.
                                  11
                                                                                          Case No. 20-cv-01525-YGR
                                        YOUTUBE LLC, ET AL.,
                                  12
Northern District of California
 United States District Court




                                                              Defendants.
                                  13
                                        v.
                                  14
                                                                                          Case No. 20-cv-01534-YGR
                                        APPLE INC., ET AL.,
                                  15
                                                              Defendants.
                                  16

                                  17

                                  18   TO ALL PARTIES AND COUNSEL OF RECORD:
                                  19   I.     SCHEDULING ORDER
                                  20          The Court hereby sets the following trial and pretrial dates for each above-captioned case:
                                  21                                              SCHEDULE
                                  22    INITIAL DISCLOSURES:                                 June 29, 2021 for YouTube and Apple;

                                  23                                                         July 10, 2021 for Mainsail

                                  24    REFERRED TO ADR FOR COURT MEDIATION TO BE
                                                                                             April 1, 2022
                                        COMPLETED BY:
                                  25
                                        FACT DISCOVERY CUTOFF:                               April 21, 2022
                                  26
                                        DESIGNATION OF EXPERTS                               May 19, 2022
                                  27

                                  28    EXPERT DISCOVERY CUTOFF                              July 30, 2022
                                   1    DISPOSITIVE MOTION HEARING                            October 4, 2022

                                   2    PRETRIAL CONFERENCE                                   February 10, 2023
                                   3    TRIAL                                                 March 6, 2023
                                   4
                                       II.      ORDER REGARDING MOTION FOR LEAVE TO AMEND COMPLAINT
                                   5
                                                Plaintiff Mark Mahon has filed a motion for leave to amend to amend the complaint in
                                   6
                                       case number 20-cv-1525 (YouTube action). Google opposes, but has not filed an opposition
                                   7
                                       pursuant to the Court’s Order prohibiting additional briefing on motions for leave absent
                                   8
                                       permission from the Court. (See Dkt. Nos. 60, 55.)
                                   9
                                                The Court GRANTS YouTube leave to file and serve an opposition within 14 days of this
                                  10
                                       Order. Plaintiff may file a reply no later than 14 days thereafter. The hearing scheduled for July
                                  11
                                       7, 2021 is VACATED. The Court will set oral argument once briefing is complete if the Court
                                  12
                                       deems it necessary.
Northern District of California
 United States District Court




                                  13

                                  14
                                                IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: June 30, 2021
                                  17                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
